                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                BOWLING GREEN DIVISION
                            CIVIL ACTION NO. 1:19-CV-00064-GNS

DENNIS BABBS                                                                            PLAINTIFF

v.

EQUITY GROUP KENTUCKY DIVISION LLC
d/b/a KEYSTONE FOODS                                                                  DEFENDANT


                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Partial Motion to Dismiss (DN 6). This

matter is now ripe for adjudication. For the reasons that follow, the motion is DENIED.

                                     I.      BACKGROUND

       A.      Statement of Facts

       Many of the relevant facts are not disputed by the parties. In 2003, Plaintiff Dennis Babbs

(“Babbs”) entered into a contract with Equity Group Kentucky Division d/b/a Keystone Foods

(“Keystone”) whereby Babbs would accept and raise broiler chickens for later re-delivery back to

Keystone. (Compl. ¶ 6, DN 1-3). Similarly, in 2010 the parties entered into and executed a

contract for the raising of broilers. (Compl. ¶¶ 10-12). In 2016, the parties entered into the present

Broiler Production Agreement (“Agreement”), again for the raising of broiler chickens. (Compl.

¶ 13). The Agreement states, in relevant part, that “[Keystone] will provide [Babbs] with chicks

from the hatchery.” (Def.’s Partial Mot. Dismiss Ex. A, at 2, DN 13-1). Babbs contends that he

purchased a chicken farm and related equipment in reliance on the Agreement. (Compl. ¶¶ 15-

16).

       Beginning in January 2017, the relationship between Babbs and Keystone began to break

down. Brandon Gibson (“Gibson”), Broiler Manager of Keystone, inspected Babbs’ property on


                                                  1
a number of occasions, each time providing Babbs with a list of alterations and improvements he

needed to make to his property if he wished to receive more broilers from Keystone. (Compl. ¶¶

17-24). Babbs contends that he repeatedly complied with the recommendations made by Gibson

and that Gibson became increasingly more difficult to contact. (Compl. ¶ 24).1 Keystone has not

placed any broilers with Babbs since approximately December 2016, and the Agreement does not

terminate until October 2019. (Compl. ¶¶ 28-29).

        B.     Procedural History

        On March 20, 2019, Babbs filed this lawsuit in Warren Circuit Court alleging breach of

contract and breach of implied covenant of good faith and fair dealing. (Compl. ¶¶ 31-37). On

May 22, 2019, Keystone filed a notice of removal in the United States District Court for the

Western District of Kentucky. (Notice Removal, DN 1). On May 29, 2019, Keystone filed its

answer raising a variety of defenses and moved under Fed. R. Civ. P. 12(b)(6) to dismiss Babbs’

claim for breach of implied covenant of good faith and fair dealing. (Answer, DN 4; Def.’s Partial

Mot. Dismiss, DN 6). Babbs responded (DN 12), and Keystone replied. (DN 14).

                                    II.    JURISDICTION

        The Court has subject matter jurisdiction over this action via diversity under 28 U.S.C. §

1332. There is complete diversity between the parties because Babbs is a resident of Kentucky

and Keystone is incorporated in Delaware with its principal place of business in Pennsylvania.

The amount in controversy as pleaded exceeds $75,000.00. (See Notice Removal 3-4; Compl. ¶¶

2-3).




1
 Babbs also reports that Gibson told Babbs that he was the only African American broiler farmer
utilized by Keystone in Tennessee and Kentucky and that he was the only broiler farmer with
which Keystone did not place hatchlings. (Compl. ¶¶ 26-27). Babbs has not, however, pleaded
any facts that racial animus played a role in the decision to not place broilers with Babbs.
                                                2
                                III.    STANDARD OF REVIEW

       In order to survive dismissal for failure to state a claim under F. R. Civ. P. 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “[A] district court must (1) view the complaint in the light

most favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v.

M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551

F.3d 461, 466 (6th Cir. 2009)). Even so, the Court need not accept a party’s “bare assertion of

legal conclusions.” Columbia Nat. Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995) (citation

omitted). Ultimately, this inquiry is a “context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

                                       IV.     DISCUSSION

       Keystone argues that a claim for breach of the implied covenant of good faith and fair

dealing is not actionable under Kentucky law as a tort claim except for in insurance contracts.

(Def.’s Partial Mot. Dismiss 1). Moreover, Keystone contends that if the implied covenant claim

is construed as a contract claim, that it cannot exist apart from Babbs’ claim for breach of contract.

(Def.’s Partial Mot. Dismiss 2). In response, Babbs construes his implied covenant claim as a

contract claim, and he argues that this claim is properly pleaded as a separate cause of action.

(Pl.’s Resp. Def.’s Partial Mot. Dismiss 1, DN 12). Lastly, Keystone argues that the implied

covenant claim is factually duplicative of the breach of contract claim. (Def.’s Reply Partial Mot.

Dismiss 1, DN 14).

       Under Kentucky law, it is undisputed that every contract includes an implied covenant of

good faith and fair dealing. O’Kentucky Rose B. Ltd. P’ship v. Burns, 147 F. App’x 451, 457 (6th



                                                  3
Cir. 2005); Ranier v. Mount Sterling Nat’l Bank, 812 S.W.2d 154, 156 (Ky. 1991). To succeed on

an implied covenant of good faith and fair dealing claim, the plaintiff must show “that the party

alleged to have acted in bad faith has engaged in some conduct that denied the benefit of the

bargain originally intended by the parties.” O’Kentucky, 147 F. App’x at 458 (citing 23 Samuel

Williston & Richard A. Lord, A Treatise on the Law of Contracts § 63:22 (4th ed. 2004)).

        A.      Babbs Has Pleaded his Implied Covenant of Good Faith and Fair Dealing
                Claim as Has a Contract Claim rather than a Tort Claim.

        Under well-established Kentucky law, an independent tort claim based on breach of the

implied covenant of good faith and fair dealing is actionable where a special relationship exists

between the parties, namely in the context of insurance contracts. James T. Scatuorchio Racing

Stable, LLC v. Walmac Stud Mgmt., LLC, 941 F. Supp. 2d 807, 816 (E.D. Ky. 2013) (citing Ennes

v. H & R Block E. Tax Servs., Inc., No. 3:01CV-447-H, 2002 WL 226345, at *3 (W.D. Ky. Jan.

11, 2002)). A claim for breach of the implied covenant of good faith and fair dealing can, however,

be the basis for a viable breach of contract claim. Scatuorchio, 941 F. Supp. 2d at 817 (citations

omitted).

        Here, Babbs clearly cannot bring this implied covenant claim in tort as this case does not

involve an insurance contract. Babbs has, however, explicitly stated that he pleads the implied

covenant of good faith and fair dealing claim under contract law, rather than tort law. (Pl.’s Resp.

Def.’s Partial Mot. Dismiss 8). The Court sees no reason not to accept Babbs’ articulation of his

own claim. See N. Atl. Operating Co., Inc. v. ZZSS, LLC, No. 3:17-CV-00214-CRS, 2018 WL

1411266, at *3 n.1 (W.D. Ky. Mar. 21, 2018) (“Because it is clear that plaintiffs allege this claim

under contract law, this [tort law] argument will be disregarded.”); Scatuorchio, 941 F. Supp. 2d

at 817 (“Although the plaintiffs do not specifically allege whether [the implied covenant claims] .

. . are tort claims for bad faith, the response to the defendants’ motion to dismiss clarifies that these

                                                   4
alleged causes of action do not sound in tort. Instead, the plaintiffs now assert that [the implied

covenant claims] . . . are independently-alleged causes of action for breach of contract premised

on a theory of breach of the covenant of good faith and fair dealing.” (internal citation omitted)

(citation omitted)).

        B.      Babbs’ Claims for Breach of Contract and for Breach of the Implied
                Covenant Are Permissibly Pleaded as Separate Causes of Action.

        Even accepting Babbs’ breach of the implied covenant of good faith and fair dealing claim

as a contract claim, Keystone argues that this claim cannot stand apart from the breach of contract

claim. (Def.’s Partial Mot. Dismiss 2).

        Keystone’s arguments, however, miss the mark. In the very case relied on by Keystone to

support its proposition, North Atlantic Operating Co. v. ZZSS, LLC, the Court explicitly rejected

this argument: “Additionally, defendant contends that plaintiffs' claim[] for breach of the implied

duty of good faith and fair dealing . . . [is] duplicative of plaintiffs’ breach of contract claim. Fed.

R. Civ. P. 8(d) specifically states that a complaint may contain alternative or inconsistent claims.

Therefore, this argument has no merit.” N. Atl. Operating Co., 2018 WL 1411266, at *4. The

Court in North Atlantic does also note, perhaps contradictorily, that breach of the implied covenant

is “not an independent cause of action.” Id. at *3. Even so, the Court’s conclusion on this point

is clear: there is nothing to prevent a plaintiff from pleading his breach of contract claim and his

breach of implied covenant claim as separate counts. Id. See also Scatuorchio, 941 F. Supp. 2d

at 817 (“The fact that the plaintiffs have alleged general breach of contract claims for the

[contract] . . . does not preclude the plaintiffs from alleging separate claims arising from the alleged

breach of the covenant of good faith and fair dealing.”).

        Finally, the Sixth Circuit in Hackney v. Lincoln National Fire Insurance Co., 657 F. App’x

563 (6th Cir. 2016), separately analyzed claims for breach of contract and for breach of the implied

                                                   5
covenant of good faith and fair dealing. Id. at 566. The court apparently took no issue with the

fact that these claims were plead separately. Nor, for that matter, is it apparent to this Court why

it matters whether the breach of implied covenant claim is pleaded separately or as a part of the

breach of contract claim.

       C.         Babbs’ Implied Covenant Claim Is Not Factually Duplicative of His Breach
                  of Contract Claim.

       Finally, Keystone argues that Babbs’ implied covenant of good faith and fair dealing claim

merely seeks the benefit of the bargain in the contract and is therefore factually duplicative of the

contract claim. (Def.’s Reply Partial Mot. Dismiss 2). As this Court has recognized, claims for

breach of the implied covenant of good faith and fair dealing are barred as duplicative when such

claims are mere repetitions of the breach of contract claims.2 Time Warner Cable Midwest LLC v.

Pennyrile Rural Elec. Coop. Corp., No. 5:15-CV-45-TBR, 2015 WL 4464105, at *4 (W.D. Ky.

July 21, 2015).

       Keystone’s reliance on Time Warner in support of its motion is not well-taken. In Time

Warner, this Court dismissed two implied covenant claims that were based on identical contractual

claims, namely the failure to provide notice and to terminate properly. Id. Even so, the Court

allowed an implied covenant claim to proceed on the grounds that the defendant acted arbitrarily

to undermine the contract. Id. Likewise, in the Complaint, Babbs claims that Keystone breached

the express contract terms and, in the alternative, that Keystone’s actions breach a separate implied

duty to deal honestly and fairly. (Compl. ¶¶ 31-37). Babbs has not alleged that Keystone’s breach

of the implied duty of good faith violated the express contract terms.




2
  While Babbs has not been able to respond to this argument since Keystone raised it for the first
time in its reply, this Court views the express and implied contract claims as two separate bases
for Babbs’ claims that Keystone breached the Agreement.
                                                 6
                               V.     CONCLUSION

      For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s Partial Motion

to Dismiss (DN 6) is DENIED.




                                                         October 15, 2019
cc:   counsel of record




                                         7
